Citation Nr: 0318652	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  00-16 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness calculated in the amount of $6,080.77, plus 
interest.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises (Committee) of the St. Petersburg, Florida, 
Department of Veterans Affairs Regional Office (VARO), issued 
in January 2000.

The appellant failed to appear at a hearing before a member 
of the Board at the RO scheduled in April 2002; thus, his 
hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d)(2002).

In a September 2002 decision, after finding that there was a 
loss of property which served as security for a VA guaranteed 
loan as a result of default, the Board determined that the 
appellant's actions did not constitute fraud, 
misrepresentation or bad faith and remanded the case to the 
RO for additional development and adjudication.  See 
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965 (2002).  
The case now is before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  In September 1994, the appellant assumed a loan 
guaranteed, in part, by VA, for the purchase of a home in the 
State of Florida.

2.  A notice of default was received by VA in February 1997, 
which noted that the first default was in November 1996.

3.  The appellant made one payment of $632 in March 1997 in 
connection with his request that the VA refund his loan; in 
August 1997, the RO determined that the loan did not meet the 
criteria for refunding.

4.  The property was sold for an amount less than the 
outstanding principal, interest and foreclosure costs, and 
the resulting deficiency was charged to the appellant.

5.  In September 2002, the Board determined that the 
appellant's actions which resulted in default and foreclosure 
did not constitute bad faith.

6.  The veteran was at fault in the creation of the 
indebtedness.  

7.  Recovery of the indebtedness would not nullify the 
objective for which VA benefits were intended.

8.  Failure to make restitution would result in unfair gain 
to the veteran-debtor.

9.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.

10.  There is no evidence showing that recovery of the 
outstanding loan guaranty indebtedness, plus accrued 
interest, would be productive of undue financial hardship or 
otherwise inequitable.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property, which 
secured a loan guaranteed by VA.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.964 (2002). 

2.  Recovery of the remainder of the veteran's loan guaranty 
indebtedness, in the amount of $6,080.77, plus accrued 
interest, would not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.965(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002); see also 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The 
VCAA and implementing regulations do not apply in waiver 
cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132 (2002); see also 
38 U.S.C.A. § 5302 (West 2002).  Regardless, the RO has 
advised the veteran of the evidence necessary to substantiate 
his claim during the course of this appeal.  For example, he 
was advised of the applicable law and regulations and, in 
essence, the deficiencies of his claim in a June 2000 
statement of the case and an April 2003 supplemental 
statement of the case.  There is no indication that records 
pertinent to the appeal are missing.  In addition, the 
appellant has been provided with ample opportunity to present 
evidence and argument in support of his claim.  Although he 
failed to appear for a Travel Board hearing scheduled in 
April 2002, he and his representative have submitted 
additional statements and argument in support of his claim.  

With regard to the RO's compliance with the September 2002 
Board remand instructions, the Board notes that the RO was 
instructed to, and did in an October 2002 letter ask the 
veteran to complete and return an up-to-date Financial Status 
Report (FSR).  The veteran did not submit a new FSR but 
responded that he could pay $100 per month starting in 
January 2003.  In April 2003, the RO readjudicated the issue 
on appeal by issuing a supplemental statement of the case 
(SSOC).  Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's September 2002 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  The case is therefore ready for appellate 
review.  

Background

In September 1994, the appellant and his spouse assumed the 
mortgage on a home, which was secured by a VA guaranteed 
loan.  In February 1997, the mortgage holder submitted a 
Notice of Default revealing that the loan was in default for 
the month of November 1996 and subsequent payments.  It was 
indicated that the reason for the default was loss of income 
and unemployment.  It was also noted that the home was for 
sale and that foreclosure was recommended.  Written notations 
on the back of that form reveal that the appellant reported 
that he had been laid off for 2 1/2 months and was going back 
to work in March 1997.  It was also noted that the 
appellant's wife was working in telemarketing.  

In March 1997, the appellant submitted a FSR, indicating that 
he was working and had a net monthly income of $1,754.60.  It 
also revealed that his spouse was unemployed and that he had 
a sixteen-year-old dependent.  He reported monthly expenses 
of $1,232, which included $600 for rent or mortgage payment, 
$100 for food, $210 for utilities and telephone, $100 for 
insurance, $50 for clothing, and $212 for child support 
payment.  The veteran noted that he was a truck driver and 
that his pay varied from week to week.

In a March 1997 letter, the RO indicated that the appellant 
had requested that VA refund his loan (purchase the loan from 
the mortgage company).  The RO indicated a list of items that 
the appellant should send in, including a payment of $631.46 
to be paid immediately and the same amount to be paid each 
month thereafter until the refund decision had been made.  
The record contains copies of two money orders in the total 
amount of $632 dated in March 1997 and made payable to the 
VA.

In June 1997, the mortgage holder requested to be informed 
whether the loan was approved or rejected for refund.  An 
August 1997 written notation reveals that the refunding was 
canceled due to the appellant's failure to cooperate.  In an 
August 1997 letter to the mortgage holder, the RO notified 
the lender that the loan did not meet the criteria for 
refunding and that foreclosure proceedings should be promptly 
instituted.  The payment of $632 made by the appellant was to 
be forwarded to the mortgage holder to be credited to the 
principal balance of the loan.

In an August 1997 letter to the appellant, the RO notified 
him that the refunding consideration was disapproved for the 
loan due to his failure to cooperate.  

A foreclosure sale on the home took place in March 1998.  VA 
was the successful bidder at the foreclosure sale and 
following the sale; title to the property was conveyed by the 
holder to VA.

In July 1998, VA paid the mortgage holder's loan guaranty 
claim, and the related loss to the Government, in the amount 
of $3,194.95 plus interest, was charged as a debt to the 
appellant and collection efforts were initiated.  A 
supplemental claim under guaranty in the amount of $2,885.82 
was paid in June 2000.

In December 1999, the appellant submitted another FSR 
indicating that both he and his wife were working and had a 
net monthly income of $1,476.82.  He reported monthly 
expenses of $1,700, which included $375 for rent or mortgage 
payment, $280 for food, $329 for utilities and telephone, $50 
for gas for the car, and $50 for clothing.  Assets included a 
1989 Ford Ranger truck and a 1992 Ford Aerostar van.  Debts 
included back taxes and child support, doctor bills, etc., 
totaling in excess of $10,000.

The January 2000 Decision on Waiver of Indebtedness of the 
Committee and the June 2000 statement of the case listed the 
amount of the loan guaranty indebtedness as $3,194.95, plus 
interest thereon.  In August 2001, at the appellant's 
request, the RO furnished an accounting, which indicated that 
the total debt was $6,080.77, consisting of the initial 
amount of $3,194.95 and additional charges of $2,885.82 as 
detailed in the supplemental claim.  The appellant did not 
disagree with the accounting as provided by the RO, and there 
is no issue in appellate status with regard to the validity 
of the debt.

In a September 2002 decision, the Board determined that there 
was no misrepresentation, fraud, or bad faith on the part of 
the veteran and remanded the case for additional development.  
In an October 2002 letter, the RO requested that the veteran 
complete and return an FSR showing the veteran's total family 
income from all sources and expenses.  The veteran did not 
complete and return an FSR but responded that he could afford 
to pay $100 a month starting in January 2003.

The veteran seeks waiver of recovery of loan guaranty 
indebtedness in the amount of $6,080.77.  

Any indebtedness of the veteran and his spouse shall be 
waived only when the following factors are determined to 
exist: 

(1) Following default there was a loss of 
the property which constituted security 
for the loan guaranty, insured, or made 
under chapter 37 of title 38, United 
States Code; (2) There is no indication 
of fraud, misrepresentation, or bad faith 
on the part of the person or persons 
having an interest in obtaining the 
waiver; and (3) Collection of such 
indebtedness would be against the 
principles of equity and good conscience.  

38 C.F.R. § 1.964(a) (2002).

Under 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  In this case, it has been 
determined that the facts do not show the presence of any of 
these factors.  As a result, the Board's decision on appeal 
will be limited to the determination of whether or not waiver 
of recovery of the VA indebtedness is warranted on the basis 
of equity and good conscience.

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U.S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase "Equity and Good Conscience" means arriving 
at a fair decision between the obligor and the government.  
In making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2002).

Regarding "fault of the debtor" defined as "[w]here actions 
of the debtor contribute to creation of the debt," the record 
reflects that the veteran bears fault in the creation of the 
loan guaranty indebtedness.  As indicated above, he defaulted 
on his mortgage payment in November 1996 and this default was 
never cured.  The default was primarily attributable to his 
inability to meet his obligation was a result of loss of both 
his and his spouse's jobs and other accumulated debt.  
Although unfortunate, such factors do not lessen the 
veteran's responsibility for his legal obligations nor do 
they mitigate his failure to meet his obligations.

The mortgage and mortgage note the veteran signed in 1994 
were a binding legal obligation for which he remained jointly 
and severally liable notwithstanding his marital situation.  
In a March 1997 letter, the RO indicated that the appellant 
had requested that VA refund his loan (purchase the loan from 
the mortgage company).  The RO indicated a list of items that 
the appellant should send in, including a payment of $631.46 
to be paid immediately and the same amount to be paid each 
month thereafter until the refund decision had been made.  
The record contains copies of two money orders in the total 
amount of $632 dated in March 1997 and made payable to the 
VA.  But the refunding was canceled due to the appellant's 
failure to cooperate.  In an August 1997 letter to the 
mortgage holder, the RO notified the lender that the loan did 
not meet the criteria for refunding and that foreclosure 
proceedings should be promptly instituted.  The single 
payment of $632 made by the appellant was to be forwarded to 
the mortgage holder to be credited to the principal balance 
of the loan.  In a contemporaneous letter to the appellant, 
the RO notified him that the refunding consideration was 
disapproved for the loan due to his failure to cooperate.  

Clearly, the veteran's actions contributed to the default and 
resulting indebtedness.  The rights and privileges of 
property ownership inherently include contractual duties and 
responsibilities.  The record in this case indicates that the 
veteran was aware of these duties and responsibilities.  It 
is not shown or claimed that he was mentally or physically 
incapable of understanding his obligations under the terms of 
the mortgage and mortgage note.  Thus, it was also his 
failure to comport himself as a responsible property owner in 
default that led to the foreclosure in this case.  A finding 
of fault under the standard of equity and good conscience 
does not require malice aforethought or bad faith.  The Board 
only needs to find that the veteran's actions that were 
within his control caused or contributed to the default.  He 
has not presented evidence that would relieve him of 
responsibility for the circumstances that led to the default 
and related indebtedness to VA.

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of the VA.  
The evidence does not show VA was in any way at fault in the 
creation of the debt.  No action or inaction on the part of 
the VA brought about the veteran's default on his loan 
obligation.  No action or inaction on the part of the VA 
increased the amount of the indebtedness.  The VA cooperated 
with the lender and attempted to cooperate with the 
appellant.  The Board notes, however, that balance of fault 
is but one of the factors for consideration in determining 
entitlement to waiver.

Concerning the third element, "undue hardship," described as 
"[w]hether collection would deprive debtor or family of basic 
necessities," the Board notes that the most recent FSR in 
1999 shows that the veteran's monthly income of $1,476.82 did 
not cover his monthly expenses of $1,700 by approximately 
$325 and that he and his spouse had other debts amounting to 
more than $10,000.  Although VA requested that the veteran 
submit another FSR in October 2002, a completed FSR showing 
all of his income and expenses as well as additional family 
income was not received from the veteran.  The duty to assist 
is not a one-way street, and the claimant has not fulfilled 
his duty to cooperate in this matter.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  In a December 2002 statement, however, 
the veteran indicated that he wanted to set up a repayment 
plan and that he could afford $100 a month starting in 
January 2003.  At that rate the debt would be cleared in six 
years.  

Concerning the fourth element, whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended, there is no indication that recovering the 
loan guaranty indebtedness owed to VA would in any way defeat 
the purpose of the laws and regulations providing home loans 
guaranty to veterans.

Consideration is also given to the fifth element, that is, 
whether failure to make restitution would result in unjust 
enrichment to the debtor.  Since he has not provided VA with 
information to the contrary, the Board concludes that his 
failure to make restitution would result in unfair gain to 
the veteran.

Lastly, with respect to the sixth element, whether reliance 
on VA benefits resulted in the veteran relinquishing a 
valuable right or incurring a legal obligation, the veteran 
has not claimed that he relinquished any right or incurred 
any legal obligation in reliance on VA benefits, nor is there 
any evidence that he did so.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Based on the above 
facts, the Board finds that recovery of the loan guaranty 
indebtedness of $6,080.77, plus all accrued interest, would 
not be against equity and good conscience.  38 C.F.R. §§ 
1.964(a)(2), 1.965(a) (2002).  Thus, the Board finds the 
preponderance of the evidence is against the claim for 
entitlement to waiver of recovery of the loan guaranty 
indebtedness of $6,080.77, plus all accrued interest.  




ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
calculated amount of $6,080.77, plus interest, is denied.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

